DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2022 has been considered by the examiner.

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. 
Applicants argue that prior art of record Mi fails to teach wherein the first microlens array comprises at least one microlens cell with a first plurality of vertex positions that are arranged randomly within a predetermined range from a second plurality of vertex positions of a periodic polygonal arrangement.  The examiner respectfully disagrees he Examiner points to Figure 14A - 14D which Figure 14D shows the randoms points in the array (element 72a) and element 70 show the polygonal arrangement of the array. Fig 14 is an enlarged view of a different angle of 14A.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mi (US Patent Publication Number 2008/0259634 A1).
Mi teaches , as claimed on claim 1, a diffusion plate (see Figure 14a) in which a plurality of microlens cells (70/72 ) are arranged on both surfaces of a transparent substrate (.para [0181]), comprising: a first microlens array (70) formed on one surface of the transparent substrate and having a plurality of concave or a first plurality  convex microlens cells arranged to be adjacent to each other without any (See Figure 4a or 14a) gap, an entire outer periphery of each of the first plurality of concave or the first plurality of convex microlens cells being surrounded by first adjacent microlens cells in a first polygonal form (Fig. 4 or 14A): and a second microlens array (72) formed on the other surface on a reverse side from the one surface and having a plurality of concave or convex microlens cells arranged to be adjacent to each other without any gap (see Figure 14a), each of the second plurality of concave or the second plurality of convex microlens cells being surrounded by second adjacent microlens cells in a second polygonal form, wherein a shape of the microlens cells forming the first microlens array is circular or elliptical (See Figure 14b), wherein a shape of the microlens cells forming the second microlens array is circular or elliptical (See Figure 14b) wherein light emitted from microlens cells forming the first microlens array is incident on microlens cells forming the second microlens array (see Figure 6),. wherein the first microlens array comprises at least one microlens cell with a first plurality of vertex positions that are arranged randomly within a predetermined range from a second plurality of vertex positions of a periodic polygonal arrangement (Fig. 14a).
Mi fails to explicitly satisfy Expression A and B in the same embodiment, However in another embodiment Mi teaches the following (Expression A) is satisfied when the microlens cells of the first microlens array have a convex shape, and the following (Expression B ) is satisfied when the microlens cells of the first microlens array has a concave shape  (Table 1A and .para. [0132] Expression A was calculated to be 49.995 < 109.44 and Expression B was calculated to be 49.995 < 57.33)
    PNG
    media_image1.png
    118
    624
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    78
    599
    media_image2.png
    Greyscale

It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the diffusion structure, as taught by Mi, with the Expressions A and B for the microlenses, as taught in another embodiment as taught by Mi, for the purpose of providing an optical diffusion structure generates highly uniform light intensity (.para. [0042]).
Mi teaches as claimed in claim 2, wherein at least one of the first and second microlens arrays is a random microlens array (Fig. 13 or 14c).
Mi teaches, as claimed in claim 5, an optical device comprising a diffusion plate (.para. [0015]).
Mi teaches as claimed in claim 6, 
          Mi teaches as claimed in claim 7, wherein the first polygonal form is a
rectangular form (Fig. 14a).
          Mi teaches as claimed in claim 9, wherein the first polygonal form and the
second polygonal form (are oriented in an optical axis direction that light passes through the
diffusion plate (Fig 14 a-c).
	Mi teaches as claimed in claim 10, wherein the microlens cells forming the first
Microlens (70) array comprise a plurality of inter-lens ridgelines that are not parallel between adjacent microlens cells and are not parallel to the transparent substrate (Fig 14d).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mi (US Patent Publication Number 2008/0259634 A1) in view of Chao (US Patent Publication Number 20080037947 A1).
Mai teaches , as claimed in claim 4, wherein the diffusion plate is formed of an inorganic material only. In a related endeavor, Tokunaga teaches wherein the diffusion plate is formed of an inorganic material only (.para. [0037]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the diffusion structure, as taught by Mi,  with the diffusion plate, as taught by Tokunaga, for the purpose of providing  a transmission type screen having an extremely wide viewing angle at which an image projected by a projector can be visually recognized (.para. [0015]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mi (US Patent Publication Number 2008/0259634 A1) in view of Oh (US Patent Publication Number 2017/0214105 A1).
     Mi fails to teach as claimed in claim 8, wherein the first polygonal form is a
hexagonal form. In a related art, Oh teaches wherein the first polygonal form is a
hexagonal form (.para, [01113]).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have modified the diffusion structure, as taught by Mi,  with the diffusion plate, as taught by Oh, for the purpose of providing  diffusion layer 25 may have the porous structure to smoothly diffuse the oxygen (.para. [0109]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

10 August 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872